Citation Nr: 1124426	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-13 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel









INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that assigned an initial evaluation of 30 percent for the Veteran's PTSD from the effective date of service connection, June 26, 2008.


REMAND

The report of a July 2008 evaluation of the Veteran by his private psychiatrist reflects that the Veteran was found to have a mood disorder due to a general medical condition, a sleep disorder due to a general medical condition and PTSD.  The psychiatrist assigned a global assessment of functioning (GAF) score of 42.  The report of a January 2009 VA-contracted psychiatric examination shows that the Veteran was diagnosed with chronic PTSD and alcohol abuse in remission.  The psychiatrist assigned a GAF score of 40.

The GAF score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 31-40 is indicated when there is, "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood."    

A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

The GAF scores assigned by the private and the VA-contracted psychiatrists are clearly indicative of greater impairment than that contemplated by the assigned rating of 30 percent.  However, neither of the examiners adequately explained why the particular GAF score was assigned.  Moreover, although the VA-contracted examiner assigned a GAF score of 40, she concluded that the Veteran's psychiatric symptoms caused occupational and social impairment with decrease in work efficiency and intermittent inability to perform occupational tasks, a level of impairment contemplated by the assigned rating of 30 percent. 

Therefore, the Board has determined that the Veteran should be afforded another VA psychiatric examination to determine the current degree of severity of his PTSD.  In addition, while this case is in remand status, treatment records for the period since January 2010 should be obtained from the Veteran's private psychiatrist.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of his PTSD during the period of this claim.

2.  Then, the RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  In any event, it should obtain a copy of any pertinent VA medical records not already in the claims file.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and request that he provide the outstanding evidence.

3.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and extent of all impairment due to his service-connected PTSD.  The claims folder must be made available to and reviewed by the examiner.  

The RO or the AMC should also ensure that the examiner provides all information required for rating the Veteran's service-connected PTSD, to include an opinion as to whether it is sufficient by itself to render the Veteran unemployable.  In addition, the examiner should be instructed to assign a GAF score based on the service-connected psychiatric disability and to explain why the particular score was assigned.

If the examiner diagnoses other psychiatric disabilities, the examiner should be requested to distinguish, to the extent possible, the impairment from the Veteran's PTSD from that related to any other psychiatric disabilities.  In addition, with respect to any diagnosed psychiatric disorders other than PTSD, the examiner should indicate whether the diagnosis represents a progression of the prior diagnosis, correction of an error in the prior diagnosis or development of a new and separate condition.  If it represents a new and separate condition, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by service-connected disability.

The rationale for all opinions expressed must also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


